    Case 1:19-cv-13775-NLH-AMD Document 30 Filed 06/16/20 Page 1 of 1 PageID: 326
                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    Minutes of Proceedings



     OFFICE: CAMDEN                                 Proceeding Date: June 16, 2020

     JUDGE ANN MARIE DONIO

     Court Reporter: Court Conference Line

     TITLE OF CASE:                                 DOCKET NO. 19cv13775(NLH/AMD)
     Michael Sciore, et al
     v.
     Kelly Phung, et al

    APPEARANCES:
    David Lin, Esq. for plaintiffs
    Joshua Kaplan, Esq. for defendants


    NATURE OF PROCEEDINGS:               Telephonic Discovery Conference and Oral Argument


    DISPOSITION:
    Telephonic Discovery Conference and Oral Argument held on the record
    Hearing on plaintiff’s oral application for a stay of discovery on defendant’s counterclaim
    Oral Opinion read into the record
    Ordered application denied
    Ordered plaintiffs’ objections to defendants’ request for admissions is stricken.
    Ordered plaintiff to respond to admissions within 10 days
    Ordered that the deadline for amended pleadings is extended 30 days following the deposition of
   defendant Kelly Phung
    Order to be entered.


                                                s/Susan Bush
                                                DEPUTY CLERK


Time Commenced: 10:03 a.m. Time Adjourned: 10:39 a.m. Total time: 36 mins.
